 

ce S
AO 91 (Rev 8/01) C@fafhaycatpaiet-O0563 Document 1 Filed on 02/24/20 in TXSD Page. of 2

- : “Souther Bisticto oon
United States District Court
SOUTHERN DISTRICT OF
McALLEN DIVISION

  

TEXAS FEB 2 4 2020

 

 

UNITED STATES OF AMERICA ‘David v, Bradley, Clerk
Vv . CRIMINAL COMPLAINT .
Hiram Garcia : PRINCIPAL United States Case Number:
YOB: 1967 M-20-0495-M

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about ° ' February 22,2020 _in Hidalgo . County, in
the Southern District of Texas defendants(s) did,

(Track Statutory Language of Offense)

knowing or in reckless disregard of the fact that Elmer Geovani Perdomo-Rodriguez, a citizen and national of
_Honduras an undocumented aliens, for a total of one (1), who had entered the United States in violation of law,

did knowingly transport, or move or attempted to transport said aliens in furtherance of such violation of law

within the United States, that is, from a location near Roma, Texas to the point of arrest near Roma, Texas, ,

f
in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(ii) FELONY
I further state that I am a(n) U.S. Border Patrol Agent and that this complaint is based on the
following facts:

On February 22, 2020, Border Patrol Agents were advised by a camera operator that two suspected undocumented aliens had
entered a gray Dodge Journey in Roma, Texas. This area is in close proximity to the Rio Grande River and commonly used for alien
and narcotics smuggling. The camera operator provided the direction of travel and informed agents the Dodge Journey was
travelling towards U.S. Highway 83. An agent responding to the area observed a vehicle matching the description and turned
around for a closer observation. - ,

The agent followed the vehicle for a short distance and requested a vehicle registration check which returned with a Houston,
Texas address. Based on the observations and information, the agent activated his emergency equipment to conduct a vehicle
stop. The Dodge Journey pulled over without incident. , : ’ ,

SEE ATTACHED |

. Continued on the attached sheet and made a part of this complaint: [xlYes [| No

pre 0 ~ Rush 3 DIVIRCTA Signature of Complainant

 

 

William A. Dubois __Border-Patrol Agent
Printed Name of Complainant . a
,
February 24, 2020 F g ‘ JP a nA» at McAllen, Texas

 

 

Date City and State

fez CL
Peter E. Ormsby /_ U.S. Magistrate Judge Jeni FZ

Name and Title of Judicial Officer Signature of Judicial Officer
 

 

Case 7:20-cr OPEB SY TES BISTRIEFEBURTS? Pave 2012
: SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

M-20-0495-M
RE: Hiram Garcia

CONTINUATION:

As the agent approached the Journey, a rear passenger exited and absconded. An additional passenger in
the rear seat attempted to flee but was quickly apprehended. The agent questioned the back passenger,
later identified as Elmer Giovani Perdomo-Rodriguez, and determined him to illegally present in the United
States. The driver of the vehicle was identified as Hiram Garcia, a United States Citizen. All subjects were
read their Miranda Rights, placed under arrest and transported to the Rio Grande City Border Patrol Station.

PRINCIPAL STATEMENT:

Hiram Garcia, a United States Citizen, was read his Miranda Rights. He understood his rights and agreed to
provide a sworn statement without the presence of an attorney.

Garcia stated that he received a call from an individual in Mexico and was asked if he would pick up one
person. When he arrived at the location he picked up two individuals. Garcia stated that he initially did not
know the subjects were illegal aliens but after a short time he realized that they were, based on their
appearance. He stated that he had not discussed any type of compensation with the person who called
him, but he was supposed to call him back after dropping off the subjects to discuss payment. After picking
up the subjects he was supposed to call a female to get a drop off location for the subjects. Garcia stated he
assumed that he was going to drop them off at apartment complex he had heard of that was being used to
harbor illegal aliens. He stated that this would be his first time dropping off aliens at that location.

MATERIAL WITNESS STATEMENT:

Elmer Geovani Perdomo-Rodriguez, a citizen of Honduras, was read his Miranda Rights. He understoad his
right and agreed to provide a sworn statement without the presence of an attorney.

Perdomo-Rodriguez stated that a friend of his made all of his smuggling arrangements and was unaware of
how much his friend had paid. He entered the United States illegally with one other subject. After entering

_ the United States he and his friend hid by the river bank for about one hour. His friend then told him to walk
north toward the street. Once at the street his friend told him to hide. His friend was receiving instructions
on the phone. Perdomo-Rodriguez then stated his friend instructed him to follow him to a vehicle that was
waiting. Once at the vehicle Perdomo-Rodriguez noticed a male driver and a female passenger.
Perdomo-Rodriguez stated that once stopped by Border Patrol he and his friends switched position in the
back seat and his friend ran from the vehicle on the driver side but he was not able to get out.

Page 2
